Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 No.333-147760 and No. 333-146613 and on Form S-3 No. 333-147717, No. 333-148551 and No.333-156603 of Akeena Solar, Inc. d/b/a Westinghouse Solar of our report dated February 25, 2011, relating to the consolidated financial statements of Akeena Solar, Inc. d/b/a Westinghouse Solar which appears in this Annual Report on Form 10-K. /s/ Burr Pilger Mayer, Inc. Burr Pilger Mayer, Inc. San Francisco, California February 25, 2011
